Title: From George Washington to John Hancock, 23 June 1776
From: Washington, George
To: Hancock, John

 

Sir
New York June 23d 1776

I herewith transmit you an Extract of a Letter from Genl Ward which came to hand by last nights post containing the agreable Intelligence of their having Obliged the Kings Ships to leave Nantasket road, and of Two Transports more being taken by our Armed Vessels with Two hundred and Ten Highland Troops on board.
I sincerely wish the like success had attended our Arms in another Quarter, but It has not. In Canada the situation of our Affairs is truly alarming—The Inclosed Copies of Genls Schuyler, Sullivan & Arnold’s Letters will inform you, that Genl Thompson has met with a repulse at Three Rivers, and is now a prisoner in the hands of Genl Burgoyne, who these accounts say is arrived with a considerable Army: Nor do they seem to promise an end of our misfortunes here. It is greatly to be feared that the next advices from thence will be, that our shattered, divided & broken Army, as you will see by the return, have been Obliged to Abandon the Country and retreat, to avoid a greater calamity, that of being cut off or becoming prisoners. I will be done upon the Subject, & leave you to draw such conclusions as you conceive from the state of facts are most likely to result only adding my apprehensions that one of the latter events, either that they are cutt off or become prisoners, has already happened If they did not retreat while they had an Opportunity. Genl Schuyler and Genl Arnold seem to think It extremely probable, and If It has taken place, It will not be easy to describe all the fatal consequences that may flow from It. at least our utmost exertions will be necessary to prevent the advantages they have gained being turned to our greater misfortunes—General Gates will certainly set out to morrow & would have gone before now, had he not expected to receive some particular Instructions from Congress, and which Col. Braxton said he immagined would be given and transmitted here.
Inclosed is a Copy of a Letter from Genl Arnold respecting some of the Indian Tribes to Genl Schuyler & of a Talk had at Albany with Thirteen of the Oneidas—they seemed then to entertain a friendly disposition towards us which I wish may not

be changed by the misfortunes we have Sustained in Canada. I have the Honor to be with Sentiments of the highest esteem Sir Yr Most Obedt Servt

Go: Washington

